Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claim 3  is the inclusion of the limitations of 

“wherein the valve body assembly includes: a valve rotation shaft configured to traverse the first and second valve passage portions and connected to the actuator; a first valve body fixed at a first location on the valve rotation shaft in the first valve passage portion; and a second valve body fixed at a second location on the valve rotation shaft in the second valve passage portion, wherein the first location is spaced apart from the second location, and wherein the first and second valve bodies are respectively provided in a form of a circular flap, and flat surfaces of the circular flaps of the first and second valve bodies are arranged to be perpendicular to each other, such that the flat surfaces of the circular flaps of the first and second valve bodies rotate together with the valve rotation shaft and respectively close or open the first and second valve passage portions at different rotation angles about a rotation axis of the valve rotation shaft.” that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747